DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of reference does not disclose or render obvious a light source module, an optical engine module, a projection lens, and a plurality of fans, wherein the housing comprises at least one air inlet and a plurality of air outlets, wherein the air outlets are respectively located on a first side plate and a second side plate of the housing that are opposite to each other, and an airflow direction of the at least one air inlet is not parallel to an airflow direction of the air outlets, wherein the housing further comprises a lower casing, a front plate, and a rear plate, the at least one air inlet is located on at least one of the lower casing, the front plate, and the rear plate; the light source module is disposed inside the housing and is located closely adjacent to the at least one air inlet; the optical engine module is disposed inside the housing and is located on a light transmission path of a light emitted from the light source module; the projection lens is disposed inside the housing and is connected to the optical engine module; and the fans are disposed inside the housing and are respectively located closely adjacent to the air outlets.
The closest reference of record, Hsu, discusses the air inlet 4002 which belongs to the air tunnel 40 and is provided in the outer casing 34, not on the casing 34. Therefore, Hsu fails to teach the feature "the at least one air inlet is located on at least one of the lower casing, the front plate, and the rear plate" as the amended claim 1 recites.
Furthermore one ordinary skill in the art cannot ascertain whether "an airflow direction of the at least one air inlet is not parallel to an airflow direction of the air outlets" since Hsu on only discloses that FIG. 5 shows a cross sectional view of the air outlet 4004 of the air tunnel 40 shown in FIG. 3 with respect to the exhaust fan 42. 
Therefore prior art does not teach or suggest the limitations of claim 1.
Claims 2-22 are allowed as they depend from allowed claims.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882